Citation Nr: 0401995	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to specially adapted housing assistance or a 
special home adaptation grant.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran has confirmed active duty service from October 
1956 to April 1957, and from March to April 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision of the RO. 

(This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required.)



REMAND

The veteran and his representative contend, in substance, 
that the veteran is entitled to specially adapted housing 
assistance or a special home adaptation grant.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to the 
loss, or loss of use, of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair or the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or the loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a)(1)(2)(3) (West 1991); 38 C.F.R. 
§ 3.809(b)(1)(2)(3)(4) (2003).  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, or crutches, or canes as a normal 
mode of locomotion although occasional locomotion by other 
methods might be possible.  38 C.F.R. § 3.809(d) (2003).  

(If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a (2003)).  

A review of the record reflects that service connection has 
been established for a psychiatric disorder, evaluated as 50 
percent disabling, right and left knee disorders, evaluated 
as 30 and 10 percent disabling, respectively, and a low back 
disability, evaluated as 10 percent disabling.  A total 
rating for compensation purposes based on individual 
unemployability has also been established.  

The Board is of the opinion that a VA examination should be 
accomplished in order to ascertain, among other things, 
whether the veteran has loss of use of both lower extremities 
such as to preclude locomotion without the aid of braces, 
canes, crutches or a wheelchair.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Any pertinent outstanding 
treatment records also should be obtained.  

The Board also notes that it does not appear that the veteran 
or his representative were notified of the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law (and 
implementing regulations) modified VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. § § 3.159(a)-(c) (2003).  

Specifically, VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In view of the above, this matter is REMANDED for the 
following action:

1.  The RO should send the veteran and 
his representative a letter providing the 
notice required under 38 U.S.C.A. § 5103.  
The RO should inform the veteran that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within the proper timeframe.  

2.  The RO should schedule the veteran 
for appropriate medical examination with 
the examiner requested to determine 
whether he has loss of use of both lower 
extremities such as to preclude 
locomotion without the aid of braces, 
canes, crutches or a wheelchair and, if 
so, the physical cause of such loss of 
use.  The examiner is also requested to 
express an opinion as to whether or not 
the veteran has loss of use of one lower 
extremity along with residuals of organic 
disease such as to preclude locomotion 
without the aid of braces, canes, 
crutches or a wheelchair and, if so, to 
state the medical cause of loss of use of 
the lower extremity and the nature or 
diagnosis of the accompanying organic 
disease.  

3.  The RO should undertake any other 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran.  

4.  Then, after providing the veteran 
with the appropriate time to submit 
additional evidence the RO should review 
all of the evidence of record, including 
any new evidence, and readjudicate the 
above listed claim on appeal.  If any 
benefit sought on appeal is not granted 
an appropriate Supplemental Statement of 
the Case should be furnished to the 
veteran and his representative.  They 
should also be afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


